Title: Thomas T. Tucker to Thomas Jefferson, 25 April 1815
From: Tucker, Thomas Tudor
To: Jefferson, Thomas


          SIR,

treasury
of the united states,
Washington,
April 25th 1815
          ENCLOSED you will find my draft No.
280, on
Thos Nelson, Cr of Ls—for, Dollars,
8.580—the amount of warrant
No. 95—issued by the Secretary of
the Treasury—on receipt whereof be pleased to favor me with an early
acknowledgment,
specifying the sum received, in
Treasury Notes—
          With
due consideration great respect, I am, Sir,
Your obedient servant,Th:
T. TuckerTreasurer of the United States.
        